DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 22 are pending.  

Priority
The instant application claims priority to eight US provisional applications, two international applications (PCT/US18/45036 and PCT/US17/31721), and two US patent applications (16/143286 and 15/973406).  A review of PCT/US17/31721 finds no support for the claimed limitation of “a transmission environment circuit structured to determine a transmission condition corresponding to transmission of data a network”.  There is no support for “distribute a data processing operation of the plurality of detection values between at least two processing components of the industrial environment”; the closest support discusses storing data to a distributed ledger ([0094]).  A review of PCT/US18/45036 does show support for “a transmission environment circuit 12226 that determines transmission conditions 12254 ([001511])”, but no support “distribute a data processing operation of the plurality of detection values between at least two processing components of the industrial environment”.
Therefore, for the purpose of the instant examination, the Examiner assigns the priority date as 26 September 2018, the filing date of US Application 16/143286.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 18 February 2020 and 18 September 2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statements. 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 7, 10 – 12, and 14 – 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9 – 17, and 19 – 22 of copending Application No. 16/697024 (reference application). Although the claims 1 and 12 of the instant application includes the element/step “a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels connected to a corresponding one of a plurality of data sources”,  while claims 1 and 12 of the reference application includes the element/step of “a data collector structured to collect high data rate data, wherein the data collector is communicatively coupled to a plurality of input channels, each of the plurality of input channels connected to a corresponding one of a plurality of high data rate sources”. There is no definition of “high rate data” in either specification, and the structure defined by the independent claims appears to be identical.   Claims 3 – 7, 10, 11, and 14 – 22 of the instant application are identical to claims 2 – 5, 9 – 11, 13 – 17, and 19 – 22 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a plurality of distributed data acquisition circuits structured to interpret”, and “a transmission environment circuit structured to determine”, and “a network management circuit structured to distribute” in claim 1; “the network management circuit is further structured to distribute” in claims 8 and 9; “network claim 10; “network management circuit is further structured to provide” in claim 11; and “a plurality of data acquisition circuits structured to interpret” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification find no explicit definition of the claimed “data acquisition circuit”, “network management circuit” and “transmission environment circuit”.  The closest definition of “data acquisition circuit” appear to be in paragraph [00989], which states “A data acquisition circuit 10504 may be structured to interpret a plurality of detection values each of the plurality of detection values corresponding to at least one of the input channels 10500”.  The closest definition of “network management circuit” appears to be in paragraph [001544], which states “The example controller 12212 includes a network management circuit 12230 that updates the sensor data transmission protocol 12232 in response to the transmission conditions 12254”.  The 
Therefore, for the purpose of the instant examination, the Examiner interprets “data acquisition circuits” as input circuits on a generic microcontroller.  The Examiner interprets “network management circuit” and “transmission environment circuit” as programs executed on a generic microcontroller.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 12 include the element/step “high data rate data”.  The specification is silent with respect to any definition of what constitutes “high data rates”, nor how to measure or determine the limits of “high”.  Examiner notes that the industry definition of “high data rate” has continually changed of the history of electronic systems. For example, a 300 bit per second modem was once considered “high data rate”.  Given the silence of the specification, it is unclear if “high data rate” should be interpreted as kilobits per second, megabits per second, gigabits per second, terabits per second, or 

Claims 9 – 11 and 20 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 and 20 recite the element/step “the network management circuit is further structured to distribute the data processing operation by adjusting a time related to the data processing operation”.  It is unclear how to interpret “adjusting a time” in the context of the claim.  One possibility would be to change a time stamp that is included along with the sensor measurement, but the claims are silent with regard to time stamps.  Another possibility is to store the data to be processed at a later point in time.  More possibilities are to set a maximum allowed processing time before a timeout error, or even to change the real-time clock on the processor.  For the purpose of the instant examination, the Examiner interprets “adjusting a time related to the data processing operation” as assigning the task to a processor that can return results either more quickly or more slowly than another processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 9, 12, 13, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nixon et al., US 2014/0280678 (hereinafter 'Nixon').

Regarding claim 1: Nixon teaches a monitoring system for data collection in an industrial environment ([0029]: FIG. 1 is a block diagram of an example big data network 100 for a process plant or process control system 10), the system comprising:
a data collector communicatively coupled to a plurality of input channels ([0061]: a controller 11 that supports big data in the process control network or plant 10), each of the plurality of input channels ([0061]: input/output (I/O) cards 26 and 28, where the Examiner interprets each connection from a data source to an I/O card, for example from wired field device 15 to I/O card 26 as equivalent to an input channel), connected to a corresponding one of a plurality of data sources in the industrial [0065, Fig. 2]: wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.); and
a plurality of distributed data acquisition circuits ([0060]: provider devices 110 may include devices whose main function is to automatically generate and/or receive process control data) structured to interpret a plurality of detection values from data collected from the plurality of input channels ([0046]: the collected data to be delivered in high fidelity to the process control big data appliance 102), each of the plurality of detection values corresponding to at least one of the plurality of input channels ([0061]: controller 11 is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28); and 
a controller ([0035]: "provider nodes 110" or "provider devices 110," may include one or more nodes or devices that generate, route, and/or receive process control data), comprising:
a transmission environment circuit structured to determine a transmission condition corresponding to transmission of data a network ([0084]: The network management device observes data (e.g., bandwidth, traffic, types of data, network configuration, login identities and attempts, etc.) via the interface 305, and relays the generated data to the process control system big data network backbone 105 via the network interface 302); and
a network management circuit structured to distribute a data processing operation of the plurality of detection values between at least two processing components of the industrial environment ([0087]: one processing element of the multi-processor processing element 308 is designated to cause process control data to be stored in the cache 315, a second processing element of the multi-processing element processor 308 is designated to cause the cached data (or at least a portion of the cached data) to be for big data storage, and a third processing element of the multi-processing element processor 308 is designated to operate the device 300 to control a process in real-time.).

Regarding claim 2: Nixon teaches the monitoring system of claim 1, as discussed above, wherein the transmission condition corresponds to at least one of:
a transmission of data from at the data collector to at least one of the plurality of distributed data acquisition circuits;
a transmission of data between at least one of the plurality of distributed data acquisition circuits and at least one of a plant computer or an external computing device; or
a transmission of data between a plant computer and an external computing device ([0082]: The process control interface 305 may be configured to transmit and/or receive data corresponding to a process of the process plant 10 or to a process being controlled in the process plant 10).

Regarding claim 6: Nixon teaches the monitoring system of claim 1, as discussed above, further comprising:
wherein the network management circuit is further structured to distribute the data processing operation by dividing data processing operations performed on high data rate data between at least two of a smart sensor ([0035]: A first group of devices or nodes 110, referred to herein as "provider nodes 110" or "provider devices 110," may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled in real-time in the process plant environment), a plant computer ([0037]: The second group of devices 112 includes one or more nodes or devices that each have an integral user interface via which a user or operator may interact with the process control system or process plant 10 to perform activities related to the process plant 10 (e.g., configure, view, monitor, test, analyze, diagnose, order, plan, schedule, annotate, and/or other activities)., and an external computing device ([0038]: a node 115 of a system that is external to the process plant 10 (e.g., a lab system or a materials handling system)).

Regarding claim 7: Nixon teaches the monitoring system of claim 6, as discussed above, wherein the data processing operation comprises at least one operation selected from the operations consisting of: a sensor fusion operation, a pattern recognition operation, an event detection operation, a data compression operation, and an outcome prediction for process associated with the industrial environment ([0063]: quality prediction and fault detection modules or function blocks).

Regarding claim 8: Nixon teaches the monitoring system of claim 6, as discussed above, wherein the network management circuit is further structured to distribute the data processing operation in response to a data storage capability of at least one of the smart sensor, the plant computer, or at least one of the plurality of distributed data [0078]: Each provider node 100 may utilize its memory storage M.sub.X (and, in some embodiments, its flash memory) to collect and cache data. Each of the devices 110 may cause its collected data to be transmitted to the process control system big data appliance 102).

Regarding claim 9: Nixon teaches the monitoring system of claim 6, as discussed above, wherein the network management circuit is further structured to distribute the data processing operation by adjusting a time related to the data processing operation ([0046]: each of the devices 110, 112 (and, optionally, at least one of the other devices 115) is configured to automatically collect (and in some cases, cache) real-time data, and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other devices 108 without requiring lossy data compression), where the Examiner interprets the delayed processing of the data as equivalent to adjusting the time.

Regarding claim 12: Nixon teaches a method for data collection in an industrial environment, comprising:
collecting data from a plurality of input channels ([0061]: input/output (I/O) cards 26 and 28, where the Examiner interprets each connection from a data source to an I/O card, for example from wired field device 15 to I/O card 26 as equivalent to an input channel) communicatively coupled to a data collector ([0061]: a controller 11 that supports big data in the process control network or plant 10), each of the plurality of input channels connected to a corresponding one of a plurality of high data rate [0065, Fig. 2]: wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc. where the Examiner notes that “high data rate” is not defined by the claim);
	distributing at least a portion of the collected data from the plurality of input channels to a plurality of data acquisition circuits structured to interpret detection values ([0060]: provider devices 110 may include devices whose main function is to automatically generate and/or receive process control data) structured to interpret detection values ([0046]: the collected data to be delivered in high fidelity to the process control big data appliance 102); and
determining a transmission condition corresponding to transmission of data a network ([0084]: The network management device observes data (e.g., bandwidth, traffic, types of data, network configuration, login identities and attempts, etc.) via the interface 305, and relays the generated data to the process control system big data network backbone 105 via the network interface 302); and 
distributing a data processing operation of the detection values between at least two processing components of the industrial environment ([0087]: one processing element of the multi-processor processing element 308 is designated to cause process control data to be stored in the cache 315, a second processing element of the multi-processing element processor 308 is designated to cause the cached data (or at least a portion of the cached data) to be for big data storage, and a third processing element of the multi-processing element processor 308 is designated to operate the device 300 to control a process in real-time).

claim 13: Nixon teaches the method of claim 12, as discussed above, wherein the transmission condition corresponds to at least one of:
a transmission of data from at the data collector to at least one of the plurality of data acquisition circuits;
a transmission of data between at least one of the plurality of data acquisition circuits and at least one of a plant computer or an external computing device; or
a transmission of data between a plant computer and an external computing device ([0082]: The process control interface 305 may be configured to transmit and/or receive data corresponding to a process of the process plant 10 or to a process being controlled in the process plant 10).

Regarding claim 17: Nixon teaches the method of claim 12, as discussed above, further comprising:
distributing the data processing operation by dividing data processing operations performed on the data between at least two of a smart sensor ([0035]: A first group of devices or nodes 110, referred to herein as "provider nodes 110" or "provider devices 110," may include one or more nodes or devices that generate, route, and/or receive process control data to enable processes to be controlled in real-time in the process plant environment), a plant computer ([0037]: The second group of devices 112 includes one or more nodes or devices that each have an integral user interface via which a user or operator may interact with the process control system or process plant 10 to perform activities related to the process plant 10 (e.g., configure, view, monitor, test, analyze, diagnose, order, plan, schedule, annotate, and/or other activities), and an external computing device ([0038]: a node 115 of a system that is external to the process plant 10 (e.g., a lab system or a materials handling system)).

Regarding claim 18: Nixon teaches the method of claim 17, as discussed above, wherein the data processing operation comprises at least one operation selected from the operations consisting of: a sensor fusion operation, a pattern recognition operation, an event detection operation, a data compression operation, and an outcome prediction for process associated with the industrial environment ([0063]: quality prediction and fault detection modules or function blocks).

Regarding claim 19: Nixon teaches the method of claim 17, as discussed above, further comprising distributing the data processing operation in response to a data storage capability of at least one of the smart sensor, the plant computer, or at least one of the plurality of data acquisition circuits ([0078]: Each provider node 100 may utilize its memory storage M.sub.X (and, in some embodiments, its flash memory) to collect and cache data. Each of the devices 110 may cause its collected data to be transmitted to the process control system big data appliance 102).

Regarding claim 20: Nixon teaches the method of claim 17, as discussed above, further comprising distributing the data processing operation by adjusting a time related to the data processing operation ([0046]: each of the devices 110, 112 (and, optionally, at least one of the other devices 115) is configured to automatically collect (and in some cases, cache) real-time data, and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other devices 108 without requiring lossy data compression), where the Examiner interprets the delayed processing of the data as equivalent to adjusting the time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, 10, 11, 14 – 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon) in view of Novet, US 2017/0249282 (hereinafter 'Novet') 

Regarding claim 3: Nixon teaches the monitoring system of claim 1, as discussed above, further comprising:
wherein the controller is further configured to distribute the data processing operation by assigning a first collection function of the high data rate data to a first data [0035]: devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)), and assigning a second collection function of the high data rate data to a second acquisition circuit ([0035]: devices whose primary function is to provide access to or routes through one or more communications networks of the process control system).

Nixon is silent with respect to further comprising:
wherein the first collection function comprises a higher data processing requirement than the second collection function; and
wherein the first data acquisition circuit comprises a higher processing capability than the second data acquisition circuit.

Novet teaches a sensor monitoring system with “many streams of real time sensor data ([0015])” that includes 
wherein the first collection function comprises a higher data processing requirement than the second collection function ([0032]: the microcoded configuration of the pipeline can program the pipelines to periodically collect sensor data, programmatically evaluate sensor data, evaluate the data received from the merger of multiple pipelines, evaluate data split from pipelines, turn on processing units with varying levels of processing complexity, and at the highest levels of functionality, perform loop acceleration or parallelization tasks for the main processor); and
[0024]: interfaces to the sensors can be serviced by processing units having a basic (single) ALU (the quantum of the pipeline). At higher layers, processing units can have two or more ALUs).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to enable offloading more complex data processing tasks to a processing element with faster computational speed and more memory, to enable the lower level data processing to run on a slower, more power efficient processing element, as known in the art. 

Regarding claim 4: Nixon in view of Novet teaches the monitoring system of claim 3, as discussed above.
Nixon is silent with respect to wherein 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation.

Novet teaches 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation ([0043]: processing requiring a plurality of data samples (e.g., Fast Fourier Transform) can read multiple data samples quickly through the queued path), where the Examiner notes that an FFT converts data from time-series to frequency-series.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to incorporate the known technique of calculating the spectrum of an acquired signal into the existing process analysis and model building aspects as a means of improved data analysis, if that were of interest.  

Regarding claim 5: Nixon in view of Novet teaches the monitoring system of claim 3, as discussed above.
 Nixon is silent with respect to wherein 
the higher processing capability comprises at least one of a higher power availability or a greater processor capability.

Novet teaches 
the higher processing capability comprises at least one of a higher power availability or a greater processor capability ([0053]: Treble ALU FSM at H3 layer 106 can have three ALUs. … The Treble ALU processing units can be good for taking over main processor computational tasks as hardware thread), where the Examiner notes that the H1 level comprises a single ALU ([0047]: At the H1 layer 102, the low power FSM processing unit has one ALU).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to enable 

Regarding claim 10: Nixon teaches the monitoring system of claim 9, as discussed above, wherein the network management circuit is further structured to adjust the time related to the data processing operation by storing at least a portion of the high data rate data on a first storage device ([0046]: each of the devices 110, 112 (and, optionally, at least one of the other devices 115) is configured to automatically collect (and in some cases, cache) real-time data). 

Nixon is silent with respect to
providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the high data rate data is available for processing.

Novet teaches
providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the high data rate data is available for processing ([0060]: In response to detecting activity of interest in the real time sensor data streams by a first one of the first processing units (check 704), the first one of the first processing unit can interrupting a second processing unit (task 706) in a second processing layer (H2) and provide output data from the first one of the first processing units to the second processing unit in the second processing layer (task 708)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to control when a faster, more power intensive processing element with more memory should begin processing the data provided by a slower, more power efficient processing element with less memory, to save the cost of providing larger processors at the data collection location, as known in the art.

Regarding claim 11: Nixon teaches the monitoring system of claim 10, as discussed above, wherein the network management circuit is further structured to provide the notification further including a description of at least one of a time frame corresponding to the stored at least a portion of the high data rate data or a resolution corresponding to the stored at least a portion of the high data rate data (Nixon: [0045]: any data that a device 108 generates, receives, or otherwise observes may be collected (and in some cases, cached) with a corresponding time stamp or indication of a time of its generation, reception or observation by the device 108).

Regarding claim 14: Nixon teaches the method of claim 12, as discussed above, further comprising:
distributing the data processing operation by assigning a first collection function of the data to a first data acquisition circuit ([0035]: devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices)), and assigning a second collection function of the data to a second acquisition circuit ([0035]: devices whose primary function is to provide access to or routes through one or more communications networks of the process control system).

Nixon is silent with respect to further comprising:
wherein the first collection function comprises a higher data processing requirement than the second collection function; and
wherein the first data acquisition circuit comprises a higher processing capability than the second data acquisition circuit.

Novet teaches a sensor monitoring system with “many streams of real time sensor data ([0015])” that includes 
wherein the first collection function comprises a higher data processing requirement than the second collection function ([0032]: the microcoded configuration of the pipeline can program the pipelines to periodically collect sensor data, programmatically evaluate sensor data, evaluate the data received from the merger of multiple pipelines, evaluate data split from pipelines, turn on processing units with varying levels of processing complexity, and at the highest levels of functionality, perform loop acceleration or parallelization tasks for the main processor); and
[0024]: interfaces to the sensors can be serviced by processing units having a basic (single) ALU (the quantum of the pipeline). At higher layers, processing units can have two or more ALUs).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to enable offloading more complex data processing tasks to a processing element with faster computational speed and more memory, to enable the lower level data processing to run on a slower, more power efficient processing element, as known in the art. 

Regarding claim 15: Nixon in view of Novet teaches the method of claim 14, as discussed above.
Nixon is silent with respect to wherein 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation.

Novet teaches 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation ([0043]: processing requiring a plurality of data samples (e.g., Fast Fourier Transform) can read multiple data samples quickly through the queued path), where the Examiner notes that an FFT converts data from time-series to frequency-series.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to incorporate the known technique of calculating the spectrum of an acquired signal into the existing process analysis and model building aspects as a means of improved data analysis, if that were of interest.  

Regarding claim 16: Nixon teaches the method of claim 14, as discussed above.
Nixon is silent with respect to wherein 
the higher processing capability comprises at least one of a higher power availability or a greater processor capability.

Novet teaches 
the higher processing capability comprises at least one of a higher power availability or a greater processor capability ([0053]: Treble ALU FSM at H3 layer 106 can have three ALUs. … The Treble ALU processing units can be good for taking over main processor computational tasks as hardware thread), where the Examiner notes that the H1 level comprises a single ALU ([0047]: At the H1 layer 102, the low power FSM processing unit has one ALU).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to enable offloading more complex data processing tasks to a processing element with faster 

Regarding claim 21: Nixon teaches the method of claim 20, as discussed above, further comprising adjusting the time related to the data processing operation by storing at least a portion of the data on a first storage device ([0046]: each of the devices 110, 112 (and, optionally, at least one of the other devices 115) is configured to automatically collect (and in some cases, cache) real-time data). 

Nixon is silent with respect to: 
providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the data is available for processing.

Novet teaches
providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the data is available for processing ([0060]: In response to detecting activity of interest in the real time sensor data streams by a first one of the first processing units (check 704), the first one of the first processing unit can interrupting a second processing unit (task 706) in a second processing layer (H2) and provide output data from the first one of the first processing units to the second processing unit in the second processing layer (task 708)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Novet to control when a faster, more power intensive processing element with more memory should begin processing the data provided by a slower, more power efficient processing element with less memory, to save the cost of providing larger processors at the data collection location, as known in the art.

Regarding claim 22: Nixon teaches the method of claim 21, as discussed above, further comprising providing the notification further including a description of at least one of a time frame corresponding to the stored at least a portion of the data or a resolution corresponding to the stored at least a portion of the data (Nixon: [0045]: any data that a device 108 generates, receives, or otherwise observes may be collected (and in some cases, cached) with a corresponding time stamp or indication of a time of its generation, reception or observation by the device 108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Sayyarrodsari et al., US 20210096551
Van de Cotte et al., US 20180282633 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.